MEMORANDUM OPINION
                                       No. 04-12-00286-CV

                            Tommy NEWSOM and Lenore E. Newsom,
                                       Appellants

                                                v.

                       ODEON PRESERVATION ASSOCIATION, INC.,
                                     Appellee

                    From the 198th Judicial District Court, Mason County, Texas
                                      Trial Court No. 115307
                             Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: September 19, 2012

DISMISSED

           The appellants have filed an unopposed motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                                     PER CURIAM